DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 10/14/22 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagishi (US 2015/0077800).

Regarding Claim 1, Yamagishi teaches an appearance calibration system (Paragraph 3) comprising:
a profile engine to identify a printer setting corresponding to a non-color appearance attribute of an image source (Paragraphs 81, 93, and 98, wherein the image quality attributes are used for the quality of the image produced); and
a setting engine to set the printer setting according to the non-color appearance attribute of the image source (Paragraphs 181-193, wherein the print job is produced according to the quality requested.).

Regarding Claim 2, Yamagishi further teaches wherein the profile engine is to:
identify a look-up table corresponding to the non-color appearance attribute of the image source (Paragraph 98, wherein a table is used); and
identify a setting level to apply to the printer setting via an entry in the look-up table corresponding to the degree of the non-color appearance attribute of the image source (Paragraph 98, wherein a table is used for the quality attributes).

Regarding Claim 3, Yamagishi further teaches where the profile engine is to:
determine that the setting level corresponding to the degree of the non-color appearance attribute of the image source is beyond a configuration range of a first printer component corresponding to the non-color appearance attribute of the image source (Paragraph 17-119, wherein a quality range is determined);
identify that the setting level corresponding to the degree of the non-color appearance attribute of the image source is within a tolerance threshold of a second printer component (Paragraphs 117-119, wherein the quality range is used to produce the output); and
select the second printer component and corresponding setting level as an alternative to the first printer component (Paragraph 117-119, wherein the component is selected accordingly).

Regarding Claim 4, Yamagishi further teaches wherein the degree of the non-color appearance attribute of the image source is based on a target setting of a target printer component of a target print apparatus (Paragraphs 181-193, wherein the index value is adjusted and selected accordingly).

Regarding Claim 5, Yamagishi further teaches wherein: the image source includes a plurality of layers corresponding to a plurality of appearance attributes and a first appearance attribute of the plurality of appearance attributes is the non-color appearance attribute (Paragraphs 98 and 114, wherein there are multiple image quality attributes); and
the profile engine is to determine a subset of the plurality of appearance attributes that are compatible with the print apparatus corresponding to the printer setting (Paragraphs 114-119, wherein the output is produced accordingly).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References B-D  are directed towards considering appearance attributes when producing a pint job.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433. The examiner can normally be reached M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699